***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                  IN RE YOLANDA V. ET AL.*
                         (AC 42870)
                 DiPentima, C. J., and Elgo and Harper, Js.

                                   Syllabus

The respondent mother appealed to this court from the judgments of the
    trial court terminating her parental rights with respect to her minor
    children. She claimed that the trial court improperly concluded that she
    failed to achieve the requisite degree of personal rehabilitation required
    by the applicable statute (§ 17a-112), and that termination of her parental
    rights was in the best interests of the children. Held:
1. The trial court properly determined that the respondent mother failed to
    attain the degree of rehabilitation sufficient to warrant the belief that,
    at some time in the foreseeable future, she would be capable of assuming
    a responsible position with respect to the care of her children: the
    evidence in the record belied the mother’s assertion that she was compli-
    ant with the court-ordered specific steps for the eight and one-half
    months immediately preceding trial, as the record contained sufficient
    evidence for the trial court to conclude that the mother had not corrected
    several of the factors that led to the initial commitment of her minor
    children, including that she did not comply with certain, random toxicol-
    ogy screenings, she was arrested and convicted for certain drug related
    crimes, she did not comply with securing a legal income, she missed
    three supervised visits with her children, and the record substantiated
    the determination made by the trial court that the substance abuse,
    mental health, and parenting issues that led to the initial commitment
    of the mother’s minor children continued to plague her because, although
    she completed some services, she failed to benefit from such services;
    moreover, in evaluating the mother’s rehabilitation efforts, the trial court
    was mindful of the specialized needs of the minor children, and the
    court also properly considered the mother’s history with the Department
    of Children and Families since 2002 and her history and unsuccessful
    attempts at reunification with her older children.
2. The trial court properly determined that termination of the respondent
    mother’s parental rights was in the best interests of the minor children,
    who needed permanency, continuity, and stability in their lives; the
    evidence in the record supported that determination, as the trial court
    found that, despite the existence of a bond between the mother and
    the minor children, and despite the many services that had been provided
    to the mother over the years, she remained unable to serve as a safe,
    nurturing, and responsible parent who was capable of assuming the
    care of three children who all had special needs and who had suffered
    trauma while in her care, and further, the mother’s continued involve-
    ment in the drug trade imperiled the safety and stability of the minor
    children.
     Argued October 17, 2019—officially released January 13, 2020**

                             Procedural History

   Petitions by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor children, brought to the Super-
ior Court in the judicial district of Hartford, Juvenile
Matters, where the respondent father was defaulted
for failure to appear; thereafter, the matters were tried
to the court, C. Taylor, J.; judgments terminating the
respondents’ parental rights, from which the respon-
dent mother appealed to this court. Affirmed.
  Joshua Michtom, assistant public defender, for the
appellant (respondent mother).
  Rosemarie T. Weber, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Benjamin Zivyon, assistant attorney general,
for the appellee (petitioner).
  Stein M. Helmrich, for the minor children.
                          Opinion

   ELGO, J. The respondent mother appeals from the
judgments of the trial court terminating her parental
rights as to Yolanda V., Jennessy V., and Hailey V., her
minor children.1 She contends that the court improperly
concluded that (1) she failed to achieve the requisite
degree of personal rehabilitation required by General
Statutes § 17a-112, and (2) termination of her parental
rights was in the best interests of the children.2 We
affirm the judgments of the trial court.
   The following facts, which the trial court found by
clear and convincing evidence,3 are relevant to this
appeal. The respondent is a convicted felon and drug
trafficker who has a history of substance abuse, domes-
tic violence, and mental health issues. She has been
diagnosed with depression, anxiety, post-traumatic
stress disorder, mood disorder, and bipolar disorder.
   As the court noted in its memorandum of decision,
the Department of Children and Families (department)
‘‘has been involved with [the respondent and her family]
since 2002, due to issues of domestic violence, sub-
stance abuse, mental health, parenting issues, physical
neglect, and physical abuse.’’ In 2002, the respondent’s
two older children, Malaysha R. and Damion B., were
removed from her care following her arrest on drug
related charges and subsequent incarceration. Their
guardianship ultimately was transferred to a relative,
and efforts to reunify them with the respondent were
unsuccessful.
   Yolanda was born in 2006, and was twelve years old
at the time of trial. She has ‘‘significant special needs,’’
having been diagnosed with autism spectrum disorder
and attention deficit hyperactivity disorder (ADHD).
Jennessy was eleven years old at the time of trial and
suffers from ADHD, post-traumatic stress disorder, and
multiple learning disorders. Hailey was ten years old
at the time of trial and has been diagnosed with ADHD,
multiple learning disorders, and pica.4
   On January 25, 2010, Hailey sustained a cut to her
forehead. The department received a report from emer-
gency medical technicians who responded to a 911 call,
who ‘‘did not feel that the coffee table, that [the respon-
dent] reported the child had hit, had sharp enough edges
to inflict such injury.’’ Although a subsequent investiga-
tion concluded that there was insufficient evidence to
substantiate the allegations of physical abuse, the case
remained open and ongoing services continued.
   On May 24, 2010, the department received a report
from a teacher concerned by red sores on Yolanda’s
hands because Yolanda ‘‘had made statements accusing
[the respondent of] hitting her.’’ The department ulti-
mately could not substantiate those allegations.
  On February 16, 2011, the department received a
report of emotional neglect stemming from a physical
and verbal altercation between the respondent and the
father, which later was substantiated. As the court
recounted in its memorandum of decision: ‘‘The caller
stated that police went to the home and learned that
[the respondent] and [the father] had a physical and
verbal altercation. According to the caller, this occurred
quite often. The caller stated that there were holes all
over the walls and the caller was unsure if they were
from both parties. There was spaghetti splattered over
the wall. There were numerous items broken in the
home from past fights which were never reported. [The
father] had injuries. According to the caller, both parties
were hitting each other. However, [the respondent] did
not have any visible injuries. The children were present
but not injured. The caller stated that the children were
‘scared out of their minds.’ The caller stated that neigh-
bors heard the children screaming. The two older chil-
dren told the caller that ‘mommy and daddy fight all
the time.’ Both parents were arrested. [The respond-
ent] was charged with assault in the third degree, disor-
derly conduct, and interfering. [The father] was charged
with disorderly conduct and interfering. Both parties
remained in police custody. The children remained at
the home with a relative. The allegations were substanti-
ated and the case was transferred to ongoing services.
The children entered care at this time.’’5
   The minor children thereafter were adjudicated
neglected and committed to the custody of the peti-
tioner, the Commissioner of Children and Families, on
November 10, 2011. At that time, the court issued spe-
cific steps for both the respondent and the father. Fol-
lowing the implementation of services by the depart-
ment, the court returned custody of the children to the
respondent on September 18, 2012, approximately one
and one-half years after the neglect petitions had
been filed.
    The department nevertheless continued to receive
reports concerning the respondent and her family. As
the court found: ‘‘On June 23, 2014, [the department]
received a report from [the Community Health Center],
alleging reported physical neglect of the children by
[the respondent]. . . . The caller, who had done an
intake, expressed concerns regarding [the respon-
dent’s] substance abuse issues. [The respondent] tested
positive for phencyclidine (PCP), 6 marijuana, and
cocaine. The caller confronted [the respondent] with
the results [and the respondent] did not deny using
illicit substances . . . .
  ‘‘[In-Home Child and Adolescent Psychiatric Ser-
vices]7 had been working with the family since Septem-
ber, 2015. . . . The caller indicated that [that provider]
had difficulty in reaching [the respondent] for six weeks
and had difficulty in meeting with the family to provide
necessary clinical services. The program was supposed
to meet with Hailey three times per week, but [the
respondent] had failed to make her available for at least
three weeks. . . .
   ‘‘On March 4, 2016, [the department] received a report
from [the children’s elementary school] alleging physi-
cal neglect of Yolanda, Jennessy, and Hailey by [the
respondent]. The caller reported that the children had
chronic lice . . . . After [the department] investiga-
ted, the lice issue with the children was resolved and
the case was submitted for closure with the children
engaged in services at [the Village for Families and
Children] and [Wheeler Center] Care Coordination.
   ‘‘On May 10, 2016, [the department] received a report
from [the Village for Families and Children] stating that
the family appeared that evening for their medication
management appointment. [The respondent] reported
that her [former boyfriend] broke into the home and
strangled Yolanda the night before. None of the child-
ren awoke [the respondent]. [The respondent] learned
of this right before the appointment that night. Yolanda
told [the respondent] that [the former boyfriend]
‘choked’ her. Jennessy told [the respondent that] she
heard her sister screaming and saw the man chok-
ing her sister. Jennessy also reported she heard glass
breaking. [The respondent’s] car window was in fact
broken. [The respondent] did not report this to police.
The caller indicated that he/she encouraged [the respon-
dent] to call the police. The children stated they did
not go to [the respondent] because they were scared and
[she was] sleeping. The allegations of physical neglect
regarding Yolanda, Jennessy, and Hailey were substan-
tiated against [the respondent] due to circumstances
injurious to the children’s well-being.
   ‘‘[The department] concluded that [the respondent]
was actively using PCP and marijuana while caring for
her children. She presented with erratic thoughts and
paranoia, which appeared to be a direct result of her
PCP usage and unaddressed mental health. The child-
ren did not appear to be aware of [the respondent’s]
substance abuse, however, her usage and unaddressed
mental health impacted her ability to parent and protect
the children appropriately. The allegation of emotional
neglect was substantiated on behalf of the children as
the children reported being scared of burglaries to their
home. [The respondent’s] erratic and paranoid behavior
created an emotional impact on the children, as they
became fearful to reside in their home and were noted
to have difficulty sleeping. The case was transferred
for ongoing services. [The respondent] continued to
work with [Wheeler Center] to address her substance
abuse and mental health, as well as the children’s men-
tal health services at [the Village for Families and
Children]. . . . [Intensive Family Preservation] ser-
vices were put in place to assist [the respondent] . . .
in improving and strengthening family functioning.’’
(Footnotes added.)
  On October 19, 2017, the respondent attempted to
commit suicide. She was transported by ambulance to
the hospital with Yolanda at her side. Hospital officials
contacted the department that day to report allegations
of physical neglect of the minor children, which the
department later substantiated.
   The petitioner initiated a ninety-six hour hold on the
minor children on October 20, 2017, and the trial court
issued an order of temporary custody days later.8 The
department thereafter filed a neglect petition on behalf
of the minor children, alleging, inter alia, that they were
being denied proper care and attention and that they
were being permitted to live under conditions injurious
to their well-being. On January 25, 2018, the respondent
appeared in court and entered a plea of nolo contendere
to the injurious conditions allegation. As a result, the
minor children were adjudicated neglected and com-
mitted to the custody of the petitioner. At that time,
the court issued specific steps which the respondent
signed.9 The court also ordered the respondent to sub-
mit to a hair test. All three segments of that test later
came back positive for PCP.
  On August 13, 2018, the petitioner filed petitions to
terminate the respondent’s parental rights predicated
on her failure to achieve sufficient rehabilitation pursu-
ant to § 17a-112 (j) (3) (B) (i).10 In response, the respon-
dent denied the substance of those allegations.
   A two day trial on the termination petitions was held
in January, 2019, at which the parties submitted docu-
mentary and testimonial evidence. On March 18, 2019,
the court issued its memorandum of decision, in which
the court granted the petitions to terminate the respon-
dent’s parental rights. In so doing, the court made exten-
sive findings of fact and concluded that the petitioner
had established that the adjudicatory ground for termi-
nation existed and that termination was in the best
interests of the minor children. From those judgments,
the respondent now appeals.
                             I
   The respondent first claims that there was insuffi-
cient evidence for the trial court to find by clear and
convincing evidence that she had failed to achieve the
degree of personal rehabilitation required by § 17a-112.
More specifically, the respondent argues that, although
she ‘‘was not fully compliant with all specific steps, her
noncompliance occurred largely at the beginning of the
case, and was followed by an eight month period of
compliance immediately preceding’’ her January, 2019
trial.11 We do not agree.
  The legal principles that govern our review are well
established. Pursuant to § 17a-112, ‘‘[t]he trial court is
required . . . to analyze the [parent’s] rehabilitative
status as it relates to the needs of the particular child,
and further . . . such rehabilitation must be foresee-
able within a reasonable time. . . . Rehabilitate means
to restore [a parent] to a useful and constructive place
in society through social rehabilitation. . . . The stat-
ute does not require [a parent] to prove precisely when
[she] will be able to assume a responsible position in
[her] child’s life. Nor does it require [her] to prove that
[she] will be able to assume full responsibility for [her]
child, unaided by available support systems. It requires
the court to find, by clear and convincing evidence, that
the level of rehabilitation [she] has achieved, if any,
falls short of that which would reasonably encourage
a belief that at some future date [she] can assume a
responsible position in [her] child’s life. . . . In addi-
tion, [i]n determining whether a parent has achieved
sufficient personal rehabilitation, a court may consider
whether the parent has corrected the factors that led
to the initial commitment, regardless of whether those
factors were included in specific expectations ordered
by the court or imposed by the department. . . .
   ‘‘When a child is taken into the commissioner’s cus-
tody, a trial court must issue specific steps to a parent
as to what should be done to facilitate reunification
and prevent termination of parental rights.’’ (Citations
omitted; internal quotation marks omitted.) In re Shane
M., 318 Conn. 569, 585–86, 122 A.3d 1247 (2015). ‘‘Spe-
cific steps provide notice and guidance to a parent as
to what should be done to facilitate reunification and
prevent termination of rights. Their completion or non-
completion, however, does not guarantee any outcome.
A parent may complete all of the specific steps and still
be found to have failed to rehabilitate. . . . Con-
versely, a parent could fall somewhat short in complet-
ing the ordered steps, but still be found to have achieved
sufficient progress so as to preclude a termination of
his or her rights based on a failure to rehabilitate.’’
(Citation omitted; internal quotation marks omitted.)
In re Elvin G., 310 Conn. 485, 507–508, 78 A.3d 797
(2013). ‘‘[I]n assessing rehabilitation, the critical issue
is not whether the parent has improved her ability to
manage her own life, but rather whether she has gained
the ability to care for the particular needs of the child
at issue.’’ (Internal quotation marks omitted.) In re
Luciano B., 129 Conn. App. 449, 476, 21 A.3d 858 (2011).
   Appellate review of the trial court’s determination
that a parent has failed to achieve the required degree
of rehabilitation is a matter of evidential sufficiency.
As our Supreme Court has explained, ‘‘[w]hile . . .
clear error review is appropriate for the trial court’s
subordinate factual findings . . . the trial court’s ulti-
mate conclusion of whether a parent has failed to reha-
bilitate involves a different exercise by the trial court.
A conclusion of failure to rehabilitate is drawn from
both the trial court’s factual findings and from its
weighing of the facts in assessing whether those find-
ings satisfy the failure to rehabilitate ground set forth in
§ 17a-112 (j) (3) (B). Accordingly . . . the appropriate
standard of review is one of evidentiary sufficiency,
that is, whether the trial court could have reasonably
concluded, upon the facts established and the reason-
able inferences drawn therefrom, that the cumulative
effect of the evidence was sufficient to justify its [ulti-
mate conclusion]. . . . When applying this standard,
we construe the evidence in a manner most favorable
to sustaining the judgment of the trial court.’’ (Emphasis
in original; footnote omitted; internal quotation marks
omitted.) In re Shane M., supra, 318 Conn. 587–88. ‘‘In
other words, [i]f the [trial court] could reasonably have
reached its conclusion, the [judgment] must stand, even
if this court disagrees with it.’’ (Internal quotation marks
omitted.) In re Jayce O., 323 Conn. 690, 716, 150 A.3d
640 (2016).
  ‘‘An important corollary to these principles is that
the mere existence in the record of evidence that would
support a different conclusion, without more, is not
sufficient to undermine the finding of the trial court.
Our focus in conducting a review for evidentiary suffi-
ciency is not on the question of whether there exists
support for a different finding—the proper inquiry is
whether there is enough evidence in the record to sup-
port the finding that the trial court made.’’ (Emphasis
in original.) Id.
   We begin our analysis by noting what is not in dispute.
The record before us contains ample evidence of the
respondent’s involvement with the department since
2002, when her eldest children were removed from her
care. The evidence further demonstrates that the
respondent has been provided numerous services over
the years to address her substance abuse, mental health,
domestic violence, and parenting issues. The respon-
dent also does not contest the court’s findings in its
memorandum of decision that she failed to comply with
the specific steps ordered by the court following the
removal of her minor children in October, 2017, includ-
ing (1) testing positive for marijuana and PCP on Octo-
ber 25, 2017, (2) testing positive for PCP on February
6, 2018, (3) failing to submit to drug testing between
March 16 and June 18, 2018, (4) failing to consistently
attend mental health appointments, and (5) failing
to consistently attend medication management meet-
ings. Those findings are supported by the evidence in
the record before us.
    The record also indicates that the minor children
have been removed from the respondent’s care and
adjudicated neglected on two separate occasions in
2011 and 2017, respectively—the first precipitated by
a domestic violence altercation that left the children
‘‘ ‘scared out of their minds’ ’’ and the second following
the respondent’s suicide attempt. As a result, the chil-
dren spent approximately two and one-half years in
foster care due to those removals.
   The respondent also does not dispute that, under our
rules of practice and decisional law, the critical date
in assessing rehabilitation efforts is the date that the
termination petition is filed. See Practice Book § 35a-
7 (a) (trial court generally ‘‘is limited to evidence of
events preceding the filing of the petition or the latest
amendment’’ in adjudicatory phase of termination pro-
ceeding); see also In re Cameron W., 194 Conn. App.
633, 645–46,      A.3d       (2019) (‘‘in the adjudicatory
phase, [the court] was limited to making its assessment
on the basis of facts preceding the filing of the petition
for termination of parental rights or the latest amend-
ment thereto’’). At the same time, our law recognizes
that, in the rehabilitation context, ‘‘the court may rely
on events occurring after the date of the filing of the
petition to terminate parental rights when considering
the issue of whether the degree of rehabilitation is suffi-
cient to foresee that the parent may resume a useful
role in the child’s life within a reasonable time.’’
(Emphasis in original; internal quotation marks omit-
ted.) In re Jennifer W., 75 Conn. App. 485, 495, 816
A.2d 697, cert. denied, 263 Conn. 917, 821 A.2d 770
(2003). This court has thus held that ‘‘the [trial] court
[retains] discretion . . . to consider events and behav-
ior that occurred after the filing of the [termination]
petition to determine if the respondent had failed to
achieve sufficient personal rehabilitation to allow her
to assume a responsible position in her children’s lives.’’
Id. In the present case, the court exercised that discre-
tion and expressly considered evidence of the respon-
dent’s conduct following the filing of the termination
petitions in its memorandum of decision.
  In light of the foregoing, the respondent argues in
her principal appellate brief that she was ‘‘compliant’’
with the court-ordered specific steps ‘‘for the eight and
one-half months immediately preceding the trial (June,
2018—January, 2019).’’12 The evidence in the record
belies that assertion.
  The specific steps required the respondent to ‘‘[s]ub-
mit to random drug testing; the time and method of the
testing will be up to [the department] to decide.’’ In its
memorandum of decision, the court found that while
the respondent complied with regularly scheduled test-
ing, she did ‘‘not comply with the unscheduled random
toxicology screenings.’’ That finding is supported by
the evidence at trial, which indicates that the respon-
dent failed to submit to ‘‘random urine screenings’’ on
October 15, November 5, November 7, November 13,
November 16, and November 27, 2018.
   The specific steps also required the respondent to
‘‘[n]ot get involved with the criminal justice system.’’
The respondent concedes, and the record confirms, that
she was arrested on August 9, 2018, for selling twenty-
seven bags of fentanyl-laced heroin to an undercover
police officer. The respondent did not report that arrest
to the department. On November 28, 2018, the respon-
dent was convicted of one count of possession of a con-
trolled substance in violation of General Statutes § 21a-
279 (a) (1), one count of interfering with an officer in
violation of General Statutes § 53a-167a, and one count
of criminal trespass in the first degree in violation of
General Statutes § 53a-107.13
   Furthermore, the specific steps obligated the respon-
dent to secure ‘‘a legal income.’’ The evidence in the
record plainly indicates that the respondent did not
comply therewith. The specific steps also required the
respondent to ‘‘[k]eep all appointments set by or with’’
the department. The January 3, 2019 addendum to the
social study that was admitted into evidence at trial
states that the respondent had ‘‘missed three supervised
visits with her children’’ since August 15, 2018.14 In light
of the foregoing, the respondent’s claim of compliance
with the specific steps in the eight and one-half months
prior to trial is untenable.
  In addition, we note that, contrary to the contention
of the respondent, the court acknowledged her compli-
ance with certain steps and her completion of certain
programs. As the court stated in its memorandum of
decision, ‘‘[t]he credible evidence in this case clearly
and convincingly shows that [the respondent] has
undertaken some rehabilitative services. It has also
been clearly and convincingly shown that she has com-
pleted some services.’’ At the same time, the court also
concluded that ‘‘it has . . . been clearly and convinc-
ingly shown that [the respondent], as shown by her
conduct, has failed to benefit from such services.’’
  In so doing, the court expressly relied on the precept
that ‘‘[i]n determining whether a parent has achieved
sufficient personal rehabilitation, a court may consider
whether the parent has corrected the factors that led
to the initial commitment . . . .’’ In re Vincent D., 65
Conn. App. 658, 670, 783 A.2d 534 (2001). In its memo-
randum of decision, the court concluded that the sub-
stance abuse, mental health, and parenting issues that
led to the initial commitment of the respondent’s minor
children continued to plague the respondent. The
record substantiates that determination.
   The evidence indicates that, although she completed
substance abuse treatment that included an intensive
outpatient program in late 2017, and the women in heal-
ing group in January, 2018, the respondent subsequently
tested positive for PCP in February, 2018. Following
that positive test, the evidence indicates that the respon-
dent repeatedly refused to comply with random toxicol-
ogy screenings. It also is undisputed that the respondent
was arrested in 2018 for selling heroin and later con-
victed of possession of a controlled substance in viola-
tion of § 21a-279 (a) (1), months prior to trial on the
termination petitions.
   In addition, the evidence indicates that, in the months
leading up to the filing of the petitions for termination of
her parental rights, the respondent did not consistently
attend mental health and medication management
appointments following the commitment of her minor
children. During certain periods of time in which her
therapist and department officials were concerned that
the respondent was not taking her prescribed medica-
tions, they observed her ‘‘as being easily agitated, over-
whelmed, impatient and . . . not making sense at
times.’’ The respondent also did not accurately inform
her therapist of the circumstances surrounding her
August 9, 2018 arrest15 or the fact that she was involved
in a domestic violence incident in November, 2018.16
   Furthermore, despite completing a Therapeutic Fam-
ily Time program, the evidence submitted at trial sub-
stantiates the court’s finding that the respondent missed
three supervised visits with her children after the
department filed the termination petitions on August
13, 2018.17 The evidence also indicates that, when the
respondent did attend supervised visits, she continued
to have ‘‘difficulty managing’’ the minor children.
Lourdes Burgos, an ongoing treatment worker with the
department, testified that, when the minor children
bickered with each other during supervised visits, the
respondent ‘‘would seem agitated, overwhelm[ed], and
would scream stop it . . . .’’ In this regard, we reiterate
the undisputed fact that the minor children all have
specialized needs including ADHD and, in Yolanda’s
case, autism spectrum disorder.
   ‘‘[I]n assessing rehabilitation, the critical issue is not
whether the parent has improved her ability to manage
her own life, but rather whether she has gained the
ability to care for the particular needs of the child at
issue.’’ (Internal quotation marks omitted.) In re
Luciano B., supra, 129 Conn. App. 476. In evaluating
the respondent’s rehabilitation efforts, the court under-
standably was mindful of those specialized needs of
the minor children. The court also properly considered
the respondent’s history with the department since
2002. See id., 477 (rejecting claim that court ‘‘improperly
considered [the respondent mother’s] past history’’ in
making rehabilitation assessment); In re Jennifer W.,
supra, 75 Conn. App. 499 (explaining that trial court
must make ‘‘an inquiry into the full history of the respon-
dent’s parenting abilities’’ [emphasis in original]). In
addition, the court properly considered the respon-
dent’s history and unsuccessful attempts at reunifica-
tion with her older children. See In re Dylan C., 126
Conn. App. 71, 82, 10 A.3d 100 (2011) (court examined
respondent mother’s history with her other children ‘‘to
gain perspective on the respondent’s child caring and
parenting abilities’’).
  Construing the record before us in the manner most
favorable to sustaining the judgments of the trial court,
as we are obligated to do; see In re Shane M., supra,
318 Conn. 588; we conclude that it contains sufficient
evidence for the court to conclude that the respondent
had not corrected several of the factors that led to the
initial commitment of her minor children. That evidence
supports the court’s determination that the respondent
failed to attain that degree of rehabilitation sufficient
to warrant the belief that at some time in the foreseeable
future, she would be capable of assuming a responsible
position with respect to the care of her children.
                            II
   The respondent also challenges the court’s finding
that the termination of her parental rights was in the
best interests of the minor children. She claims that
the court’s finding lacks an evidentiary basis and, thus,
is clearly erroneous. We disagree.
   Connecticut’s appellate courts will not disturb a trial
court’s best interests finding unless it is clearly errone-
ous. See In re Brayden E.-H., 309 Conn. 642, 657, 72
A.3d 1083 (2013). ‘‘A finding is clearly erroneous when
either there is no evidence in the record to support it,
or the reviewing court is left with the definite and firm
conviction that a mistake has been made. . . . On
appeal, our function is to determine whether the trial
court’s conclusion was factually supported and legally
correct. . . . In doing so, however, [g]reat weight is
given to the judgment of the trial court because of
[the court’s] opportunity to observe the parties and the
evidence. . . . We do not examine the record to deter-
mine whether the trier of fact could have reached a
conclusion other than the one reached. . . . [Rather]
every reasonable presumption is made in favor of the
trial court’s ruling.’’ (Internal quotation marks omitted.)
In re Davonta V., 285 Conn. 483, 488, 940 A.2d 733
(2008).
   In the dispositional portion of its memorandum of
decision, the court emphasized the family’s history with
the department, noting that the present litigation
‘‘marks the second removal [of the minor children] from
[the respondent’s] home . . . .’’ The court expressly
considered the seven statutory factors prescribed by
§ 17a-112 (k) and made findings with respect thereto.18
The court then considered the respondent’s ability to
provide stability and proper care for the minor children,
who all have special needs. In this regard, the court
found that ‘‘[t]he clear and convincing evidence also
shows that [the respondent] has been placed on notice
to address her issues in the past. . . . The evidence
. . . clearly and convincingly shows that she is incapa-
ble of being a safe, nurturing, and responsible parent
for her daughters. [The respondent] is obviously unable
to care for Yolanda, Jennessy, and Hailey appropriately
and to provide them with the safety, care, permanence,
and stability that the children need and deserve.’’
  More specifically, the court found that the respondent
had ‘‘numerous issues that are clearly antithetical to
safe, responsible, and nurturing parenting, and are also
antagonistic to [the minor children’s] best interests.’’
The court noted the respondent’s history of substance
abuse, which continued after the removal of the minor
children from her home as reflected by her positive
tests19 and her refusal to submit to random drug testing.
   In addition, the court was mindful of the respondent’s
criminal history, noting that she is ‘‘a convicted felon
and drug trafficker’’ who previously had been incarcer-
ated.20 In light of that criminal history, the court found
especially troubling the respondent’s ‘‘continued
involvement in serious criminal behavior’’ following the
commitment of her minor children. As the court stated:
‘‘The petitioner put on evidence to clearly and convinc-
ingly show that [the respondent] did sell a quantity of
narcotics, specifically heroin laced with fentanyl, to an
undercover officer on August 9, 2018 . . . . Addition-
ally, it was further shown that, when [the respondent]
was arrested shortly thereafter, she was in possession
of the buy money that she had received from the under-
cover officer . . . and twenty-seven bags of heroin
laced with fentanyl, identical to the bags sold to the
undercover officer. Trafficking in narcotics is an occu-
pation fraught with danger and peril. These risks are
things that [the respondent], a convicted drug trafficker
prior to August 9, 2018, would be expected to be
acquainted with. Unfortunately, these dangers and risks
would have to be shared with any young and dependent
children who shared [the respondent’s] home and life.’’
We agree with the trial court that the respondent’s con-
tinued involvement in the drug trade bore directly on
her ability to provide safety and stability to the minor
children, irrespective of whether her criminal convic-
tion resulted in incarceration. 21 We thus reject the
respondent’s assertion that the court ‘‘failed to articu-
late how [her] conviction . . . affected her parenting
ability.’’ Moreover, the evidence of the respondent’s
continued involvement in the drug trade substantiates
the court’s finding that the respondent’s ‘‘individual
judgment and conduct still remain questionable,’’
despite being provided a litany of services by the depart-
ment over the course of many years.
   The court also credited evidence submitted at trial
indicating that the respondent had shown little improve-
ment in her parenting abilities. As the court found,
the respondent’s referrals to parenting programs ‘‘have
failed to increase her abilities to manage her children’s
behaviors and their special needs. The reports from
her supervised visitations and [the Therapeutic Family
Time program] indicated that, despite services, [the
respondent] had great difficulty in managing the chil-
dren’s behaviors during visits. The court is well aware
and certainly sympathetic to the challenges that a care-
giver faces in raising three children with significant
special needs. Nevertheless, it was [the respondent’s]
responsibility to place herself in a position where she
could care for these children safely, responsibly, and
in a nurturing manner. Unfortunately, she has been
unable to accomplish this.’’ That finding also is bol-
stered by the undisputed fact, which the court empha-
sized in its memorandum of decision, that the respon-
dent ‘‘has no legal income’’ and that she missed multiple
supervised visits with the minor children in the months
prior to trial. See footnote 14 of this opinion.
  On appeal, the respondent emphasizes that the court,
in its memorandum of decision, found that the minor
children had a bond with her. That finding is substanti-
ated by the evidence in the record. It nonetheless is not
dispositive. As this court has explained, the appellate
courts of this state ‘‘consistently have held that even
when there is a finding of a bond between [a] parent
and a child, it still may be in the child’s best interest
to terminate parental rights.’’ In re Rachel J., 97 Conn.
App. 748, 761, 905 A.2d 1271, cert. denied, 280 Conn.
941, 912 A.2d 476 (2006); see also In re Melody L., 290
Conn. 131, 164, 962 A.2d 81 (2009) (same), overruled
in part on other grounds by State v. Elson, 311 Conn.
726, 91 A.3d 862 (2014).
   In the present case, the court found that, despite the
existence of a bond and despite the many services that
had been provided to her over the years, the respondent
remained unable to serve as a ‘‘safe, nurturing, and
responsible parent who is capable of assuming the care
of Yolanda, Jennessy, and Hailey’’—three children who
all had special needs and who had suffered trauma
while in her care.22 The court further found that the
respondent’s continued involvement in the drug trade
imperiled the safety and stability of the minor children.
The court thus found that termination of the respon-
dent’s parental rights was in the best interests of the
minor children, who needed permanency, continuity,
and stability in their lives. Indulging every reasonable
presumption in favor of the court’s ruling as our stan-
dard of review requires; see In re Davonta V., supra,
285 Conn. 488; we conclude that the evidence in the
record supports that determination. That finding, there-
fore, is not clearly erroneous.
   The judgments are affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** January 13, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The court also terminated the parental rights of the minor children’s
father, whom we refer to by that designation. At trial, the father was defaulted
due to his failure to appear. Because he has not appealed from the judgments
of the trial court, we refer in this opinion to the respondent mother as
the respondent.
   2
     We note that the attorney for the minor children filed a statement in
which he took no position with respect to the first claim and adopted the
position of the respondent with respect to the second claim. That statement
was filed two days prior to oral argument before this court, in contravention
of Practice Book § 67-13, which requires such statements to be filed within
ten days of the filing of the appellee’s brief. In this case, the appellee filed
its brief on August 7, 2019. The attorney for the minor children nonetheless
did not file his statement with this court until October 15, 2019. Moreover,
counsel for the appellee represented to this court at oral argument held on
October 17, 2019, that she did not receive the attorney’s statement until that
very day. We remind the attorneys for minor children of their obligation to
comply with the rules of practice in this state.
   3
     In this appeal, the respondent concedes that the court’s factual findings
are supported by evidence in the record before us and does not challenge
those findings as clearly erroneous.
   4
     ‘‘Pica is a symptom of a neurological or psychiatric disorder, which is
usually only found in children and is manifested by the ingestion of non-
nutritive substances, such as large quantities of dirt.’’ Caro v. Woodford, 280
F.3d 1247, 1252 n.2 (9th Cir. 2002), cert. denied, 536 U.S. 951, 122 S. Ct.
2645, 153 L. Ed. 2d 823 (2002).
   5
     The record indicates that the department invoked a ninety-six hour hold
on the minor children on March 25, 2011, and filed neglect petitions on their
behalf days later.
   6
     ‘‘[P]hencyclidine (PCP) is a street drug that induces psychotic behavior.’’
State v. Washington, 155 Conn. App. 582, 588 n.3, 110 A.3d 493 (2015). It
is ‘‘defined as a piperidine derivative C17H25N used chiefly in the form of its
hydrochloride [especially] as a veterinary anesthetic and sometimes illicitly
as a psychedelic drug . . . .’’ (Internal quotation marks omitted.) State v.
Reddick, 153 Conn. App. 69, 71 n.1, 100 A.3d 439, appeal dismissed, 314
Conn. 934, 102 A.3d 85, cert. denied, 315 Conn. 904, 104 A.3d 757 (2014).
   7
     Intensive In-Home Child and Adolescent Psychiatric Services, known
also as IICAPS, ‘‘provides home-based treatment to children, youth and
families in their homes and communities. Services are provided by a clinical
team which includes a [m]aster’s-level clinician and a [b]achelor’s-level
mental health counselor. The clinical team is supported by a clinical supervi-
sor and a child & adolescent psychiatrist. IICAPS Services are typically
delivered for an average of [six] months. IICAPS staff also provide [twenty-
four hour]/[seven day] emergency crisis response.’’ (Internal quotation marks
omitted.) Matthew C. v. Commissioner of Children & Families, 188 Conn.
App. 687, 706–707 n.10, 205 A.3d 688 (2019).
   8
     It is undisputed that this was the second removal of the minor children
in the span of six years. At that time, the minor children were placed in a
relative foster home, where they since have remained.
   9
     The specific steps issued on January 25, 2018, required, among other
things, the respondent to (1) ‘‘[k]eep all appointments set by or with’’ the
department, (2) ‘‘[s]ubmit to random drug testing’’, (3) ‘‘[n]ot use illegal
drugs’’, (4) ‘‘[g]et and/or maintain . . . a legal income’’, (5) ‘‘[n]ot get
involved with the criminal justice system’’, and (6) [l]earn to take care of
the children’s physical, educational, medical or emotional needs, including
keeping [their] appointments with [their] . . . providers.’’
   10
      General Statutes § 17a-112 (j) (3) (B) (i) provides in relevant part: ‘‘The
Superior Court . . . may grant a petition [to terminate parental rights] . . .
if it finds by clear and convincing evidence that . . . the child . . . has
been found by the Superior Court . . . to have been neglected . . . in a
prior proceeding . . . and the parent of such child has been provided spe-
cific steps to take to facilitate the return of the child to the parent . . .
and has failed to achieve such degree of personal rehabilitation as would
encourage the belief that within a reasonable time, considering the age and
needs of the child, such parent could assume a responsible position in the
life of the child . . . .’’
   11
      The respondent also complains that the trial judge utilized ‘‘identical
language’’ in its memorandum of decision that also appears in other pub-
lished decisions. The language in question is contained in but a few para-
graphs of the court’s comprehensive seventy-seven page memorandum of
decision. Moreover, the respondent has not distinctly briefed any claim of
error with respect thereto, stating that she ‘‘does not here argue that this
duplicate language constitutes an abuse of discretion.’’ Instead, she suggests
that the court’s use of that language is an indication that the court did not
‘‘adequately [weigh] the facts before it.’’ On our thorough review of the
court’s memorandum of decision in light of the record before us, we conclude
that her contention is without merit.
   12
      The respondent further argues that the record reflects ‘‘substantial com-
pliance’’ with the specific steps on her part in the months prior to trial.
Apart from the factual inaccuracy of that statement, it reflects a misunder-
standing of the applicable principles that govern the rehabilitation determi-
nation. ‘‘[A] finding of rehabilitation is not based on a mechanistic tabulation
of whether a parent has undertaken specific steps ordered.’’ In re Destiny
R., 134 Conn. App. 625, 627, 39 A.3d 727, cert. denied, 304 Conn. 932, 43
A.3d 660 (2012). Rather, the ultimate issue is whether the parent has gained
the insight and ability to care for her children, given their ages and needs,
within a reasonable time. See In re Eden F., 250 Conn. 674, 706, 741 A.2d
873 (1999). For that reason, this court previously has rejected the claim that
a respondent’s ‘‘substantial compliance’’ with specific steps precludes the
trial court from terminating her parental rights. In re Coby C., 107 Conn.
App. 395, 400–406, 945 A.2d 529 (2008).
   13
      A certified copy of the respondent’s criminal conviction record was
admitted into evidence at trial. That document indicates that the respondent
received a suspended sentence with three years of probation for those
offenses.
   14
      In its memorandum of decision, the court found that the respondent
‘‘failed to visit her [minor] children on August 15, 2018, September 5, 2018,
and September 26, 2018.’’
   15
      The respondent’s mental health therapist, Jordan Wasik, testified at trial
as follows:
   ‘‘[The Petitioner’s Counsel]: [W]hat did she tell you about her arrest in
August of 2018?
   ‘‘[Wasik]: She had said that she was in the wrong place at the wrong time
and that [what] was reported was incorrect.
   ‘‘[The Petitioner’s Counsel]: Okay. So if you were to learn that [the respon-
dent] was arrested for selling fentanyl-laced heroin to an undercover officer
in August of 2018, would that be consistent with what she shared with you?
   ‘‘[Wasik]: No.
   ‘‘[The Petitioner’s Counsel]: Okay. And if you also learned that she had—
was found to have [twenty-seven] bags of fentanyl-laced heroin on her
person, would that be consistent with what she shared with you?
   ‘‘[Wasik]: No.
   ‘‘[The Petitioner’s Counsel]: Okay. Would those facts, if you knew them
in August of 2018, be concerning to you in terms of [the respondent’s] either
substance abuse status or mental health status?
   ‘‘[Wasik]: Yes.’’
   16
      A printout of a November 23, 2018 Facebook post from the respondent
was admitted into evidence at trial. In that post, the respondent recounted
in graphic detail an incident that transpired on Thanksgiving night in which
she was threatened with a weapon and was the victim of an attempted rape.
Approximately one week after that message was posted, her social worker
observed bruising on the respondent’s lower jaw. That evidence supports
the court’s finding that the respondent was involved in a domestic violence
incident that Thanksgiving.
   At trial, Jordan Wasik, the respondent’s therapist, testified that the respon-
dent had not informed her of that incident. Wasik further testified that, if
the respondent had shared that information, she would have been concerned
about the respondent’s understanding of healthy relationships.
   17
      See footnote 14 of this opinion.
   18
      General Statutes § 17a-112 (k) provides: ‘‘Except in the case where
termination of parental rights is based on consent, in determining whether
to terminate parental rights under this section, the court shall consider and
shall make written findings regarding: (1) The timeliness, nature and extent
of services offered, provided and made available to the parent and the child
by an agency to facilitate the reunion of the child with the parent; (2)
whether the Department of Children and Families has made reasonable
efforts to reunite the family pursuant to the federal Adoption and Safe
Families Act of 1997, as amended from time to time; (3) the terms of any
applicable court order entered into and agreed upon by any individual or
agency and the parent, and the extent to which all parties have fulfilled
their obligations under such order; (4) the feelings and emotional ties of
the child with respect to the child’s parents, any guardian of such child’s
person and any person who has exercised physical care, custody or control
of the child for at least one year and with whom the child has developed
significant emotional ties; (5) the age of the child; (6) the efforts the parent
has made to adjust such parent’s circumstances, conduct, or conditions to
make it in the best interest of the child to return such child home in the
foreseeable future, including, but not limited to, (A) the extent to which
the parent has maintained contact with the child as part of an effort to
reunite the child with the parent, provided the court may give weight to
incidental visitations, communications or contributions, and (B) the mainte-
nance of regular contact or communication with the guardian or other
custodian of the child; and (7) the extent to which a parent has been
prevented from maintaining a meaningful relationship with the child by
the unreasonable act or conduct of the other parent of the child, or the
unreasonable act of any other person or by the economic circumstances of
the parent.’’
   19
      The court found, and the record confirms, that the respondent tested
positive for marijuana and PCP on October 25, 2017, and tested positive for
PCP on February 6, 2018.
   20
      The certified copy of the respondent’s criminal conviction record that
was admitted into evidence at trial indicates that the respondent’s criminal
history includes a 2002 conviction for the possession of a controlled sub-
stance with intent to sell in violation of General Statutes (Rev. to 2001)
§ 21a-277 (b).
   21
      It is undisputed that the respondent received a suspended sentence and
three years of probation for her November 28, 2018 conviction of one count
of possession of a controlled substance, one count of interfering with an
officer, and one count of criminal trespass in the first degree, as reflected
in the certified copy of the respondent’s criminal conviction record that
was admitted into evidence at trial.
   22
      Among the traumatic incidents documented in the record are the respon-
dent’s attempted suicide, the strangulation of Yolanda in their home by the
respondent’s former boyfriend, and the domestic violence incident that
precipitated their first removal from the respondent’s care and left the
children ‘‘ ‘scared out of their minds.’ ’’